Citation Nr: 1448220	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder, manic-depressive disorder, agoraphobia with panic, and anxiety disorder.

2.  Entitlement to service connection for a concussion.

3.  Entitlement to service connection for umbilical hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service from July 1982 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran's acquired psychiatric disorder claim was denied in the November 2009 rating decision and the concussion and umbilical hernia claims were denied in the April 2013 rating decision.  

In September 2012, the Board remanded the Veteran's acquired psychiatric disorder claim.  The Appeals Management Center (AMC) continued the previous denial of the claim in a January 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, this appeal involves two separate rating decisions.  The first is a November 2009 rating decision that denied entitlement to service connection for an acquired psychiatric disorder.   The Veteran completed the appeal of this claim with the filing of a VA Form 9 in May 2010 following the issuance of a statement of the case (SOC) in April 2010.  The second is an April 2013 rating decision that denied entitlement to service connection for a concussion and umbilical hernia.  He completed the appeal of these claims with the filing of a VA Form 9 in May 2014 following the issuance of a SOC in May 2014.  

Regarding the first appeal, the Veteran presented testimony at a Travel Board hearing in November 2011, which was chaired by a Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  In a July 2014 letter, the Veteran and his representative were notified by the Board that the Veterans Law Judge who conducted the November 2011 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, he was to respond within 30 days from the date of the letter.  A review of the record reveals that the Veteran responded within 30 days from the July 2014 letter and requested a videoconference hearing at the Lincoln RO as to his acquired psychiatric disorder claim on appeal.  

Concurrently, on his May 2014 VA Form 9, the Veteran requested a Travel Board hearing as to his concussion and umbilical hernia claims.    

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his representative, has withdrawn the requests for a hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for one hearing before a Veterans Law Judge (either a Travel Board or videoconference hearing) at the RO in Lincoln, Nebraska for all three issues on appeal.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



